FILED
                      UNITED STATES COURT OF APPEALSUnited States Court of Appeals
                                                            Tenth Circuit
                             FOR THE TENTH CIRCUIT
                         _________________________________               August 31, 2020

                                                                      Christopher M. Wolpert
UNITED STATES OF AMERICA,                                                 Clerk of Court
      Plaintiff - Appellee,

v.                                                         No. 19-6155
                                                   (D.C. No. 5:18-CR-00259-G-1)
SAGE ATHEAKEE GOMEZ,                                       (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

      Sage Atheakee Gomez appeals from the district court’s judgment imposing a

sentence of 60 months’ imprisonment. Exercising jurisdiction under 18 U.S.C.

§ 3742(a) and 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

      Mr. Gomez is an enrolled member of the Ponca tribe. On September 15, 2018,

he visited a trailer home on Ponca tribe trust land. He wanted to trade a stolen

electronic tablet for methamphetamine with Brandon Warrior, an enrolled member of

*
 After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
the Tonkawa tribe who was staying at the trailer. Mr. Gomez had to leave before

closing the deal, and he left the tablet charging in the trailer.

       Mr. Gomez returned later that day to retrieve the tablet. The trailer’s owner

said Mr. Warrior was sleeping and Mr. Gomez was not welcome, but Mr. Gomez

brushed past him to the living room and picked up a bottle near where Mr. Warrior

slept. Mr. Warrior woke up and apparently thought Mr. Gomez was taking his liquor.

There was a fistfight. According to Mr. Gomez, Mr. Warrior was aided by a third

man, and the two of them were leaning over him and punching him on the couch;

according to others, however, the fight was solely between Mr. Gomez and

Mr. Warrior. Mr. Gomez had a club-like stick and a hunting knife with him. He

pulled out the knife and stabbed Mr. Warrior, who later died of his wounds. After

the stabbing, Mr. Gomez fled and hid the knife. He remained at large for more than a

week before being apprehended.

       Mr. Gomez pleaded guilty to one count of involuntary manslaughter in Indian

country, in violation of 18 U.S.C. §§ 1112(a) and 1153. His advisory Guidelines

sentence range was 24-30 months. The government argued in favor of an upward

variance, which Mr. Gomez opposed. Determining that an upward variance was

appropriate, the district court sentenced Mr. Gomez to 60 months’ imprisonment. In

support, the court stated:

              There are details about what happened that I cannot know with
       absolute certainty. What is clear, Mr. Gomez, is that you went to the
       Cries-For-Ribs house for the purpose of committing a crime, specifically, to
       acquire methamphetamine. You brought a knife and a stick with you. A


                                             2
      confrontation began and during the course of that fight, you pulled your
      knife and stabbed Mr. Warrior, killing him.
            At the time you did not show remorse or try to help, instead you ran,
      you hid the knife and you hid out until you were caught.
             Those facts alone and your extensive criminal history are enough to
      convince the Court that an upward variance is appropriate. I am sentencing
      you to 60 months imprisonment in light of the seriousness of this offense
      and in order to promote respect for the law, provide just punishment for the
      offense, afford adequate deterrence to criminal conduct and to protect the
      public from further crimes.
R. Vol. 3 at 100-01.

                                    DISCUSSION

      Mr. Gomez asserts that the 60-month sentence is unreasonable.

“Reasonableness review is a two-step process comprising a procedural and a

substantive component.” United States v. Lente, 759 F.3d 1149, 1155 (10th Cir.

2014) (internal quotation marks omitted).

I.    Procedural Reasonableness

      To the extent Mr. Gomez argues that his sentence is procedurally

unreasonable, the government contends such arguments are barred by a provision in

his plea agreement in which he waived the right to appeal “[his] sentence as imposed

by the Court, including . . . the manner in which the sentence is determined.”

R. Vol. 1 at 37. Evaluating the factors set forth in United States v. Hahn, 359 F.3d
1315, 1325 (10th Cir. 2004) (en banc) (per curiam), we are satisfied that

procedural-reasonableness arguments fall within the scope of the waiver. And

Mr. Gomez does not contend that the waiver was unknowing and involuntary or that

enforcement of the waiver would result in a miscarriage of justice. See United States

                                            3
v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005) (stating that the court need not

consider a Hahn factor that the defendant does not contest). We therefore enforce the

appeal waiver and decline to consider arguments that bear solely upon procedural

reasonableness, including any arguments that “the district court incorrectly

calculate[ed] or fail[ed] to calculate the Guidelines sentence, treat[ed] the Guidelines

as mandatory, fail[ed] to consider the § 3553(a) factors, relie[d] on clearly erroneous

facts, or inadequately explain[ed] the sentence.” Lente, 759 F.3d at 1156 (internal

quotation marks omitted).

II.   Substantive Reasonableness

      In contrast, the plea agreement reserved Mr. Gomez’s “right to appeal

specifically the substantive reasonableness of [his] sentence” if the district court

imposed a sentence above the advisory Guidelines range. R. Vol. 1 at 37. This

exception applies here because of the upward variance. We review substantive

reasonableness for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).

“We will find an abuse of discretion only if the sentence exceeded the bounds of

permissible choice; that is, a defendant must show that the sentence was arbitrary,

capricious, whimsical, or manifestly unreasonable.” United States v. Garcia,

946 F.3d 1191, 1211 (10th Cir. 2020) (citations and internal quotation marks

omitted).

      “Review for substantive reasonableness focuses on whether the length of the

sentence is reasonable given all the circumstances of the case in light of the factors

set forth in 18 U.S.C. § 3553(a).” United States v. Sample, 901 F.3d 1196, 1199

                                            4
(10th Cir. 2018) (internal quotation marks omitted). “When conducting this review,

the court will, of course, take into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.” Gall, 552 U.S. at 51. “The

fact that the appellate court might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of the district court.” Id.

      Noting that the variance doubled his sentence, Mr. Gomez argues that the

sentence was substantively unreasonable because his conduct was within the

heartland of the Guidelines; the district court did not adequately consider the

circumstances of the offense, given that he was being attacked by two men and acted

in self-defense; and the district court overemphasized his criminal history. But even

the doubling of a relatively low Guidelines range does not necessarily mean the

sentence is substantively unreasonable. See Lente, 759 F.3d at 1154, 1175

(upholding sentence that more than tripled Guidelines range); United States v.

Bullcoming, 579 F.3d 1200, 1206-07 (10th Cir. 2009) (upholding sentence that

doubled Guidelines range). To the extent Mr. Gomez asserts that the district court

incorrectly weighed the § 3553(a) factors, “appellate courts must grant deference not

only to a district court’s factual findings but also to its determination of the weight to

be afforded to such findings.” United States v. Gieswein, 887 F.3d 1054, 1064

(10th Cir. 2018) (internal quotation marks omitted). Mere disagreement with the

weight the district court gave various factors does not establish that a sentence is

substantively unreasonable. See United States v. Peña, 963 F.3d 1016, 1025, 1026

(10th Cir. 2020); see also Gall, 552 U.S. at 51 (stating that the appellate court “must

                                            5
give due deference to the district court’s decision that the § 3553(a) factors, on a

whole, justify the extent of the variance”). “We will not challenge the court’s

evaluation unless it finds no support in the record, deviates from the appropriate legal

standard, or follows from a plainly implausible, irrational, or erroneous reading of the

record.” Peña, 963 F.3d at 1025 (brackets and internal quotation marks omitted).

Mr. Gomez fails to establish any such infirmities.

      Mr. Gomez quarrels with the district court’s statement that his criminal history

is “extensive.” R. Vol. 3 at 101. But at the age of 23, he had enough points to place

him in Criminal History Category III. His record reflects a “troubling tendency to

abuse alcohol [and drugs] and violate the law.” Lente, 759 F.3d at 1167. As

Mr. Gomez points out, the majority of his offenses were misdemeanors, but as he

further concedes, Mr. Warrior’s killing occurred while he was under a five-year

suspended sentence for felony burglary of an automobile. Notably, the record shows

that the government moved to revoke that suspended sentence a few months before

Mr. Warrior’s killing, and that Mr. Gomez pleaded no contest to the motion to

revoke, with his sentencing delayed pending the outcome of a drug court program.

Apparently he failed the drug court program, however, with a warrant issuing just a

month before Mr. Warrior’s killing.

      In sum, the district court was faced with an advisory Guidelines range of 24-30

months for a defendant who, in the course of seeking to trade stolen property for

methamphetamine, entered the trailer against the owner’s wishes, provoked a fight

with a man who had been sleeping in his own (if temporary) home, then escalated

                                            6
that fight by pulling a knife and wounding that man so severely that he later died.

This defendant, who at age 23 rated a Criminal History score of III reflecting drug

and alcohol issues, but who apparently had recently failed a drug diversion program,

fled the scene, hid the knife, and remained a fugitive until apprehended. In light of

all of the circumstances, we are not convinced that the 30-month upward variance

was arbitrary, capricious, whimsical, or manifestly unreasonable.

                                   CONCLUSION

      The district court’s judgment is affirmed.


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                           7